Exhibit 10.1

 

Hawaiian Holdings, Inc. 2006 Management Incentive Plan

 

1.                                       PURPOSE OF THE PLAN. The purpose of the
Hawaiian Holdings, Inc. 2006 Management Incentive Plan (the “Plan”) is to allow
Hawaiian Holdings, Inc. (the “Company”) to provide annual and long-term
performance-based incentive compensation that satisfies the requirements for
performance-based compensation in Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), to its officers, upon whom, in large measure, the
sustained progress, growth and profitability of the Company depends.

 

2.                                       ADMINISTRATION OF THE PLAN. The Plan
shall be administered by the Compensation Committee of the Board of Directors of
the Company (the “Committee”). Subject to the provisions of the Plan, the
Committee shall have the exclusive authority to select the officers to
participate in the Plan, to establish the length of the Annual Performance
Periods and the Long-Term Performance Periods (as defined in Section 4), to
establish performance goals for performance during each Performance Period (as
defined in Section 4), to determine the amount of the incentive compensation
bonus payable to any Participant (as defined in Section 3) in respect of each
Performance Period, and to make all determinations and take all other actions
necessary or appropriate for the proper administration and operation of the
Plan. Any determination by the Committee on any matter relating to the Plan
shall be made in its sole discretion and need not be uniform among Participants.
The Committee’s interpretation of the Plan shall be final, conclusive and
binding on all parties concerned, including the Company, its stockholders and
any or all Participants.

 

3.                                       ELIGIBILITY. Bonuses under the Plan
may be paid to those officers (including officers who are directors) of the
Company who shall be selected by the Committee after consideration of
management’s recommendations (the “Participants”). Participants may receive
multiple incentive compensation bonuses during the same year under the Plan.

 

4.                                       PERFORMANCE PERIODS. Bonuses may be
payable to each Participant as a result of the satisfaction of performance goals
in respect of a period of one fiscal year or less (an “Annual Performance
Period”) or as a result of the satisfaction of performance goals in respect of a
performance period of longer that one fiscal year (a “Long-Term Performance
Period”) (collectively referred to herein as “Performance Periods”). Performance
Periods shall be established for such length as shall be determined by the
Committee at the commencement of each Performance Period, and the Annual
Performance Periods and Long-Term Performance Periods established at the same
time may overlap the same time period or may overlap the time periods
established at different times for other Annual Performance Periods and
Long-Term Performance Periods.

 

5.                                       INCENTIVE COMPENSATION BONUSES.

 

(a)                                  Target Incentive Compensation Bonuses.
Prior to the beginning of each Performance Period, or at such other time as is
permitted by the applicable provisions of the Code, the Committee, after
consideration of management’s recommendations, shall establish in writing the
target bonus opportunity or range of incentive compensation bonus opportunities
for each Participant in respect of each Performance Period based upon the
attainment of one or more performance goals established by the Committee at such
time. The Committee may provide for a threshold level of performance below which
no amount of incentive compensation bonus will be paid and a maximum level of
performance above which no additional incentive compensation bonus will be paid,
and it may provide for the payment of differing amounts for different levels of
performance.

 

(b)                                 Performance Goals. Performance goals, which
may vary among and between Participants and incentive compensation bonus
opportunities, shall be based upon the attainment of specific amounts of, or
increases in, one or more of the following: gross or net revenues, operating
income, cash flow, earnings before interest, taxes, depreciation and
amortization, net income, earnings per share, book value per share,
stockholders’ equity, return on equity, compound growth in net income, operating
efficiency or strategic business objectives, including without limitation, one
or more objectives based on meeting specified cost targets, business expansion
goals, service goals, vendor contract goals, personnel or hiring goals and goals
relating to acquisitions or

 

--------------------------------------------------------------------------------


 

divestitures, all whether applicable to the Company or any relevant subsidiary
or business unit or entity in which the Company has a significant investment, or
any combination thereof as the Committee may deem appropriate.

 

Each performance goal may be expressed on an absolute and/or relative basis,
may be based on, or otherwise employ, comparisons based on internal targets, the
past performance of the Company and/or the past or current performance of other
companies, may provide for the inclusion, exclusion or averaging of specified
items in whole or in part, such as strategic investments, discontinued
operations, extraordinary items, accounting changes, and unusual or nonrecurring
items, and, in the case of earnings-based measures, may use or employ
comparisons relating to capital, shareholders’ equity and/or shares outstanding.

 

(c)                                  Incentive Compensation Bonus Determination.
As soon as practicable after the end of each Performance Period but before any
incentive compensation bonuses are paid, the Committee shall certify in writing
(i) whether the performance goal or goals were attained and (ii) the amount of
the incentive compensation bonus payable to each Participant based upon the
attainment of the performance goals established by the Committee. The Committee
may determine to grant a Participant an incentive compensation bonus equal to,
but not in excess of, the amount specified in the foregoing certification. The
Committee may also reduce or eliminate the amount of any incentive compensation
bonus of any Participant at any time prior to payment thereof, based on such
criteria as it shall determine, including but not limited to individual merit
and attainment of, or the failure to attain, specified personal goals
established by the Committee. Under no circumstance may the Committee
(a) increase the amount of an incentive compensation bonus otherwise payable to
a Participant upon attainment of such performance goal beyond the amount
originally established by the Committee, (b) waive the attainment of the
performance goals established by Committee or (c) otherwise exercise its
discretion so as to cause any incentive compensation bonus to fail to qualify as
performance-based compensation under Section 162(m) of the Code.

 

(d)                                 Payment. Following the Committee’s
determination pursuant to Section 5(c) hereof, incentive compensation bonus
shall be paid as promptly as is administratively practicable. The amount of any
incentive compensation bonus payable to a Participant shall be paid by the
Company to such Participant in cash or shares of the Company’s common stock
(valued at the fair market value thereof) or a combination thereof, as
determined by the Committee.

 

(e)                                  Death, Disability, Etc. In the event a
Participant shall die or become disabled prior to the end of a Performance
Period, the Participant (or in the event of the Participant’s death, the
Participant’s beneficiary) shall be entitled to receive such pro-rata portion of
the incentive compensation bonus established for the Participant as shall be
determined by the Committee, subject to Section 7(a). In the event a
Participant’s employment with the Company is otherwise terminated during the
Performance Period, the Committee, in its discretion, shall determine the
amount, if any, of the incentive compensation bonus that shall be payable to the
Participant.

 

(f)                                    Annual Maximum. The maximum amount of the
incentive compensation bonuses payable to any Participant pursuant to the Plan
in, or in respect of, any single fiscal year shall not exceed $1.5 million.

 

6.                                       DILUTION AND OTHER ADJUSTMENTS. To the
extent that a performance goal is based on, or calculated with respect to, the
Company’s common stock (such as increases in earnings per share, book value per
share or other similar measures), then in the event of any corporate transaction
involving the Company (including, without limitation, any subdivision or
combination or exchange of the outstanding shares of common stock, stock
dividend, stock split, spin-off, split-off, recapitalization, capital
reorganization, liquidation, reclassification of shares of common stock, merger,
consolidation, extraordinary cash distribution, redemption, stock issuance, or
sale, lease or transfer of substantially all of the assets of the Company), the
Committee shall make or provide for such adjustments in such performance goal as
the Committee may in good faith determine to be equitably required in order to
prevent dilution or enlargement of any increase or decrease in the rights of
Participants.

 

2

--------------------------------------------------------------------------------


 

7.                                       MISCELLANEOUS PROVISIONS.

 

(a)                                  Right to Incentive Compensation Bonus. No
officer or other person shall have any claim or right to receive any incentive
compensation bonus payable under the Plan prior to the actual payment thereof,
regardless of whether the Committee shall have theretofore certified any amount
payable to any Participant.

 

(b)                                 No Assurance of Employment. Neither the
establishment of the Plan nor any action taken thereunder shall be construed as
giving any officer or other person any right to be retained in the employ of the
Company.

 

(c)                                  Withholding Taxes. The Company shall have
the right to deduct from all incentive compensation bonuses payable hereunder
any federal, state, local or foreign taxes required by law to be withheld with
respect to such payments.

 

(d)                                 No Transfers or Assignments. No incentive
compensation bonus under the Plan nor any rights or interests herein or therein
shall be assigned, transferred, pledged, encumbered, or hypothecated to, or in
favor of, or subject to any lien, obligation, or liability of a Participant to,
any party (other than the Company or any subsidiary), except, in the event of
the Participant’s death, to the beneficiary or beneficiaries designated as
provided in Section 7(e).

 

(e)                                  Beneficiary. Any payments on account of an
incentive compensation bonus payable under the Plan to a deceased Participant
shall be paid to such beneficiary or beneficiaries as has been designated by the
Participant in a writing furnished to the Company or in the absence of such
designation, according to the Participant’s will or the laws of descent and
distribution.

 

(f)                                    Non-exclusivity of Plan. Nothing in the
Plan shall be construed in any way as limiting the authority of the Committee,
the Board of Directors of the Company, the Company or any subsidiary to
establish any other annual, long-term or other incentive plan or as limiting the
authority of any of the foregoing to pay cash bonuses or other supplemental or
additional incentive compensation to any persons employed by the Company,
whether or not such person is a Participant in this Plan and regardless of how
the amount of such bonus or compensation is determined.

 

8.                                       AMENDMENT OR TERMINATION OF THE PLAN.
The Board of Directors of the Company, without the consent of any Participant,
may at any time terminate or from time to time amend or terminate the Plan in
whole or in part, whether prospectively or retroactively, including in any
manner that adversely affects the rights of Participants; provided, however,
that no amendment that would require the consent of the stockholders of the
Company pursuant to Section 162(m) of the Code shall be effective without such
consent.

 

9.                                       LAW GOVERNING. The validity and
construction of the Plan shall be governed by the laws of the State of New York
but without regard to the choice of law principles thereof.

 

10.                                 EFFECTIVE DATE. The Plan shall be effective
commencing May 31, 2006, subject to approval by the stockholders of the Company
at the Annual Meeting of Stockholders on such date in accordance with
Section 162(m) of the Code.

 

3

--------------------------------------------------------------------------------